            Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 CASSANDRA JERRY,                                   *

            Plaintiff,                              *

 v.                                                 *           Case No. TJS-21-0405

 ALLSTATE INSURANCE COMPANY,                        *

            Defendant.                              *

                                *       *       *       *       *       *

                                    MEMORANDUM OPINION

        Pending before the Court is the Motion to Dismiss (“Motion”) (ECF No. 19) filed by

Defendant Allstate Insurance Company (“Allstate”).1 Having considered the submissions of the

parties (ECF Nos. 19, 20 & 21), I find that a hearing is unnecessary. See Loc. R. 105.6. For the

following reasons, the Motion will be denied.

I.      Background

        Plaintiff Cassandra Jerry (“Jerry”) filed this lawsuit against Allstate to recover damages for

Allstate’s alleged failure to act in good faith in handling Jerry’s claim for underinsured motorist

benefits.2 ECF No. 4.

        According to the Complaint, Jerry’s motor vehicle was struck by another motorist on

August 6, 2016. Id. ¶ 8. As a result of the collision, Jerry sustained bodily injuries, incurred medical

expenses, and experienced pain and suffering. Id. ¶ 9. At the time of the collision, Jerry was insured



        1
         In accordance with 28 U.S.C. § 636(c), all parties have voluntarily consented to have the
undersigned conduct all further proceedings in this case, including trial and entry of final
judgment, and conduct all post-judgment proceedings, with direct review by the Fourth Circuit
Court of Appeals, if an appeal is filed. ECF Nos. 16 & 17.
       2
         Allstate removed Jerry’s lawsuit from the Circuit Court for Prince George’s County,
Maryland to this Court on February 17, 2021. ECF No. 1.
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 2 of 10



by an Allstate policy that provided underinsured motorist coverage, “which obligated Allstate to

pay Plaintiff all sums she was legally entitled to recover as damages against the owner and/or

operator of an underinsured motor vehicle causing her bodily injury.” Id. ¶ 22. To the extent that

Jerry’s damages exceeded the liability limits of the other motorist’s coverage, her Allstate policy

provided that she could claim damages under the underinsured motorist provisions of her own

policy, subject to the policy limit of $100,000 per person and $300,000 per incident. Id. ¶ 23. After

the other motorist’s insurance company tendered the $30,000 policy limits of coverage to Jerry as

a settlement of her claim against the other motorist, Jerry sought to recover the $70,000 balance

under her policy limits from Allstate. Id. ¶ 28. Allstate notified Jerry that it would not offer any

money to her under the underinsured motorist coverage of her policy because her “damages did

not exceed the $30,000.00 already tendered” by the other motorist’s insurance company. Id. ¶ 30.

       On September 28, 2018, Jerry filed a lawsuit against Allstate in the Circuit Court for Prince

George’s County, Maryland, alleging that Allstate was liable for breach of contract for failing to

pay underinsured motorist benefits to her in connection with the August 2016 collision. Id. ¶ 32.

The case proceeded through discovery and ultimately went to trial. Id. ¶ 34. During discovery,

both parties designated medical experts to render opinions on the extent of Jerry’s damages. Id. ¶¶

35-36. The parties’ experts were deposed during discovery (in August and October 2019) and in

de bene esse depositions (in January 2020). Jerry’s experts, both of whom were her treating

providers, testified that Jerry’s neck was susceptible to injury because of surgery performed four

months prior to the collision, that the collision had aggravated her neck, that she sustained a

permanent injury, that objective anatomical changes to her neck as a result of the collision were

visible on her cervical MRI, and that Jerry had experienced increased pain as a result of the

collision. Id. ¶¶ 38-41.




                                                 2
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 3 of 10



        On November 4, 2019, about one year after Jerry filed her lawsuit in state court, Jerry sent

a letter to Allstate demanding that it tender its policy limits of $70,000 as a full and final settlement

of Jerry’s claim. Id. ¶ 42. Jerry included copies of her medical records and bills and noted that her

past medical expenses alone totaled $60,000. Id. Allstate did not immediately respond to Jerry’s

demand letter. Id. ¶ 43. Jerry re-sent the demand letter to Allstate on December 16, 2019. Id.

        One day before the scheduled trial date, on January 7, 2020, Allstate offered to settle Jerry’s

claim for $1,840.49. Id. ¶ 44. Jerry rejected this offer. Id. ¶ 45. After a three-day trial, the jury

returned a verdict in favor of Jerry in the amount of $310,505.23, including $60,505.23 in past

medical expenses and $250,000 in non-economic damages. Id. ¶ 46. The state court reduced the

award to $70,000, the policy limits of Jerry’s coverage. Id. ¶ 47.

        While the state court lawsuit was pending, and sometime “[s]hortly before the start of the

trial,” Jerry filed a general consumer complaint with the Property & Casualty Unit of the Maryland

Insurance Administration (“MIA”), as required by Md. Code, Ins. § 27-1001. See ECF Nos. 19-1

at 2-3 & 19-2. By letter dated August 7, 2020, about eight months after the state court trial, the

MIA notified Jerry of its finding that Allstate did not violate Maryland insurance law in connection

with Jerry’s claim. ECF No. 19-3.

II.     Discussion

        Allstate moves to dismiss this case under Fed. R. Civ. P. 12(b)(6) for two reasons. First,

Allstate argues that Jerry’s claim is barred by the rule against claim splitting. Second, Allstate

argues that Jerry has failed to state a claim upon which relief can be granted.

        Rule 12(b)(6) permits a court to dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a

complaint, [and not to] resolve contests surrounding the facts, the merits of a claim, or the




                                                   3
           Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 4 of 10



applicability of defenses.” Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A

complaint must contain “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (internal quotation marks omitted). A

complaint must consist of “more than labels and conclusions, and a formulaic recitation of a cause

of action’s elements will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). When

considering a motion to dismiss, a court must accept as true the well-pled allegations of the

complaint and “construe the facts and reasonable inferences derived therefrom in the light most

favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997).

       A.      Res Judicata

       Under the doctrine of res judicata, or claim preclusion, “a final judgment on the merits bars

further claims by parties or their privies based on the same cause of action.”3 Montana v. United

States, 440 U.S. 147, 153 (1979); see SAS Inst., Inc. v. World Programming Ltd., 847 F.3d 370,

378 (4th Cir. 2017); Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 161 (4th Cir. 2008). Res

judicata is a “‘practical’ doctrine” that asks “whether the party has previously had a fair shot with

respect to the claims raised in the present action.” SAS Inst., 847 F.3d at 378 (citation omitted).

The doctrine “protects litigants from vexatious litigation, conserves judicial resources, promotes

efficiency, and minimizes the risk of inconsistent judgments.” Panghat v. Baltimore Veterans Affs.

Med. Ctr., No. ELH-19-994, 2019 WL 7281952, at *12 (D. Md. Dec. 27, 2019).




       3
          In its Motion, Allstate argues that Jerry’s claim in this case is barred by the doctrine of
claim splitting. Like res judicata, claim splitting prohibits a plaintiff from prosecuting a case
piecemeal, and requires that all claims arising out of a single wrong be presented in one action.
Jaigobin v. U.S. Bank, NA, No. DKC 18-1776, 2019 WL 4598000, at *3 (D. Md. Sept. 23, 2019).
“Unlike res judicata, however, a final judgment in the first suit is not required to bar the second
suit.” Id. Here, there is no dispute that a final judgment has been entered in the prior state court
case. As such, the Court analyzes Allstate’s argument under the more familiar doctrine of res
judicata.

                                                  4
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 5 of 10



        This case was removed to this Court based on diversity jurisdiction. Where a federal district

court’s jurisdiction is based on diversity, “district courts apply the res judicata rules of the state

court that rendered the prior judgment.” Pittman v. Deutsche Bank Nat’l Tr. Co., No. GJH-18-

2425, 2019 WL 3717821, at *3 (D. Md. Aug. 5, 2019) (citing Kremer v. Chem. Const. Corp., 456

U.S. 461, 482 (1982)); Panghat, 2019 WL 7281952, at *12 (“When considering the preclusive

effect of an earlier state court judgment on a new claim, courts apply the preclusion law of the

State in which judgment was rendered.”) (internal quotation marks and citation omitted); W.

Maryland Wireless Connection v. Zini, 601 F. Supp. 2d 634, 640 (D. Md. 2009). Because the prior

judgment was rendered in Maryland state court, Maryland law applies here.

        Under Maryland law, “the res judicata doctrine ‘embodies three elements: (1) the parties

in the present litigation are the same or in privity with the parties to the earlier litigation; (2) the

claim presented in the current action is identical to that determined or that which could have been

raised and determined in the prior litigation; and (3) there was a final judgment on the merits in

the prior litigation.’” Cochran v. Griffith Energy Servs., Inc., 426 Md. 134, 140 (2012) (quoting R

& D 2001, LLC v. Rice, 402 Md. 648, 663 (2008)). “The elements of res judicata under federal

law are analogous to those under Maryland law.” Anne Arundel Cty. Bd. of Educ. v. Norville, 390

Md. 93, 108 (2005); see also SAS Inst., 847 F.3d at 378 (describing federal res judicata test);

Providence Hall Assoc. Ltd. P’shp v. Wells Fargo Bank, N.A., 816 F.3d 273, 276 (4th Cir. 2016);

Clodfelter v. Republic of Sudan, 720 F.3d 199, 210 (4th Cir. 2013).

        The first and third element are satisfied here: the parties in this case are identical as in the

prior state court lawsuit and a final judgment has been entered in that case. The second element is

in dispute.




                                                   5
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 6 of 10



       “To determine whether a cause of action is ‘identical’ for the purpose of res judicata, the

Fourth Circuit and Maryland both apply a ‘transactional’ approach.” Panghat, 2019 WL 7281952,

at *13 (citing Schwartz v. J.J.F. Mgmt. Serv., Inc., 922 F.3d 558, 566 (4th Cir. 2019); SAS Inst.,

874 F.3d at 378-79; Clodfellter, 720 F.3d at 210; Norville, 390 Md. at 108-09; Kent Cty Bd. of

Educ. v. Bilbrough, 309 Md. 487, 499-500 (1987)). “The transaction test provides that a claim is

identical if it arises out of the same transaction or series of transactions as the claim resolved by

the prior judgment and the claims could have been brought in the earlier action.” Panghat, 2019

WL 7281952, at *13 (internal quotation marks omitted). “Put simply, the suits are identical where

the claims asserted in both actions are based upon the same set of facts such that, ordinarily, one

would expect them to be litigated simultaneously.” Id.

       Allstate argues that Jerry’s claim for breach of contract in the prior state case and her first-

party bad faith claim4 in this case arise from the same transaction, and are thus “identical” for the

purpose of res judicata. Allstate notes that while there are no cases directly on point in Maryland,

the decision of Villarreal v. United Fire & Cas. Co., 873 N.W.2d 714 (Iowa 2016), provides

persuasive analysis. In Villarreal, as in this case, an insured brought a first-party bad faith claim

against their insurer after the insured had already received judgment against the insurer for breach

of contract. Applying the same transactional approach that is applied in Maryland, the court in

Villarreal held that a “first-party bad-faith claim based on denial of insurance benefits without a

reasonable basis ordinarily arises out of the same transaction as a breach-of-contract claim for




   4
      Other courts have noted that Maryland does not recognize a claim for “bad faith” failure to
pay an insurance claim. See, e.g. Schwartz, 2021 WL 1060289, at *3. Technically, Maryland only
recognizes a claim for an insurer’s “failure to act in good faith.” Regardless of whether there is a
difference between acting in bad faith and failing to act in good faith, the Court will use the terms
interchangeably in this opinion.



                                                  6
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 7 of 10



denial of those same benefits.” Id. at 729. In reaching this conclusion, the court noted that this was

the approach of nearly every other court to have addressed the issue. Id. at 722-25. The court also

made note of two exceptions to the approach. Id. at 725. First, when the bad-faith claim is based

on conduct that occurred after the breach-of-contract case was filed, the two claims cannot be

considered identical for res judicata purposes. Id. at 725, 729. Second, where the bad-faith claim

only accrues after the insured has prevailed on an underlying claim for the denial of policy benefits,

the two claims are not considered identical. Id. at 725. Neither of those exceptions applied to the

circumstances in Villarreal.

        The court’s decision in Villarreal is well reasoned but the facts of this case are

distinguishable. Here, accepting the well-pled allegations of the Complaint as true, Jerry’s first-

party bad faith claim principally arose from Allstate’s handling of the medical evidence and expert

opinions disclosed during discovery in the prior lawsuit. See ECF No. 4 ¶¶ 35-42. Jerry alleges

that the expert evidence was so clearly in her favor that if Allstate had been acting in good faith, it

would have paid out her claim. Because Jerry’s bad faith claim is largely based on Allstate’s

conduct during the prior lawsuit, it is not part of the same transaction as her prior breach of contract

claim. Accordingly, the claims are not identical for res judicata purposes. Allstate’s Motion to

Dismiss on the basis of res judicata is DENIED.

        The Court does not need to reach Jerry’s argument that her first-party bad faith claim was

not ripe at the time of the trial of her prior breach of contract claim. ECF No. 20-1 at 8. This

argument necessarily turns on the timing of Jerry’s exhaustion of her administrative remedy with

the MIA, which depends on when Jerry learned of the facts giving rise to her bad faith claim.

Because the Court has already found that Jerry did not discover the core facts of her bad faith claim




                                                   7
            Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 8 of 10



until midway through discovery in her prior breach of contract case, she was necessarily unable to

exhaust her administrative remedy before she filed the complaint in that case.

           B.     Failure to State a Claim

           Jerry has stated a plausible claim for relief in this case. Under Maryland law, insurers have

a duty of good faith performance under insurance contracts. See Dominant Investments 113, LLC

v. United States Liab. Ins. Co., 247 F. Supp. 3d 696, 704 (D. Md. 2017) (citing Md. Code, Cts. &

Jud. Proc. § 3-1701). “‘Good faith’ means an informed judgment based on honesty and diligence

supported by evidence the insurer knew or should have known at the time the insurer made a

decision on a claim.” Id.; see also Md. Code, Ins. § 27-1001. “[F]ailure to act in good faith in

denying insurance coverage, under [Md. Code, Cts. & Jud. Proc.] C.J. § 3-1701 and its companion,

Ins. § 27-1001, is a State statutory cause of action created in 2007.” Class Produce Grp., LLC v.

Harleysville Worcester Ins. Co., No. ELH-16-3431, 2018 WL 1471682, at *10 (D. Md. Mar. 23,

2018) A claim under C.J. § 3-1701 is ordinarily subject to an administrative exhaustion

requirement with the MIA. Id.

           “Judges in this District have routinely employed a ‘totality of the circumstances’ test” to

examine first-party bad faith claims in Maryland. Schwartz v. Travelers Prop. Cas. Ins. Co., No.

SAG-20-1919, 2021 WL 1060289, at *3 (D. Md. Mar. 19, 2021). That test includes the following

factors:

           [(1)] efforts or measures taken by the insurer to resolve the coverage dispute
           promptly or in such a way as to limit any potential prejudice to the insureds; [(2)]
           the substance of the coverage dispute or the weight of legal authority on the
           coverage issue; [and] [(3)] the insurer’s diligence and thoroughness in investigating
           the facts specifically pertinent to coverage.

Id. (quoting Barry v. Nationwide Mut. Ins. Co., 298 F. Supp. 3d 826, 830 (D. Md. 2018)).




                                                    8
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 9 of 10



       “To assess those factors, courts consider ‘the insurer’s efforts to obtain information related

to the loss, accurately and honestly assess this information, and support its conclusion regarding

coverage with evidence obtained or reasonably available.’” Id. (quoting All Class Const., LLC v.

Mut. Ben. Ins. Co., 3 F. Supp. 3d 409, 416 (D. Md. 2014)). “[T]he determination as to good faith

focuses on the time at which the insurer’s decision was made, not at a later point in subsequent

litigation when all involved have the benefit of additional evidence.” Id.

       Jerry met the administrative exhaustion requirement of the relevant statutes by filing the

necessary complaint with the MIA before filing this lawsuit. See Md. Code, Ins. § 27-1001(d).

After the MIA rendered a decision adverse to Jerry, Jerry filed this lawsuit, as permitted by C.J.

§ 3-1701(c).

       Accepting the allegations of Jerry’s Complaint as true, she has stated a plausible claim for

relief. In sum, Jerry’s Complaint alleges that Allstate refused to pay to Jerry what she was due

under the terms of her policy, even in spite of “clear and overwhelming evidence” of her damages.

ECF No. 4 ¶ 49. Specifically, Jerry alleges that Allstate was aware of the expert opinions of Jerry’s

treating providers regarding the cause and extent of her injuries but that Allstate failed to properly

consider these opinions in handling Jerry’s claim. Id. ¶¶ 36-41. Allstate is correct that insurers are

not required to uncritically adopt the expert opinions of a policyholder’s experts, but this argument

misses the point. Jerry has alleged that Allstate failed to make an informed judgment based on

honesty and diligence in handling her claim based on the totality of the circumstances, including

in considering the evidence provided by Jerry’s medical providers. Jerry also points to other

circumstances that suggest Allstate did not handle her claim in good faith, including Allstate’s

total reliance on its own experts (one of whom is in the business of “litigation-related medical

work” and the other “who rarely treats patients”). This, combined with the other allegations of




                                                  9
         Case 8:21-cv-00405-TJS Document 22 Filed 08/11/21 Page 10 of 10



Jerry’s Complaint, is sufficient to state a claim for Allstate’s failure to act in good faith in handling

her insurance claim. For these reasons, Allstate’s Motion to Dismiss on the basis of failure to state

a claim is DENIED.

III.    Conclusion

        For the reasons stated above, Allstate’s Motion to Dismiss is DENIED. Allstate shall file

an answer to Jerry’s Complaint within 14 days of the date of this Memorandum Opinion and the

accompanying Order. Once the answer is filed, the Court will enter a scheduling order.



August 11, 2021                                                /s/
Date                                                    Timothy J. Sullivan
                                                        United States Magistrate Judge




                                                   10
